ACCEPTED
                                                                                                                                        06-15-00192-cr
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00192-CR                                                                                  12/21/2015 11:28:17 AM
                                                                                                                                      DEBBIE AUTREY
                                                                                                                                                CLERK
Appellate Case Style: Style:    ROGER BRADFORD
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                       12/21/2015 11:28:17 AM
                                                                                                            DEBBIE AUTREY
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     ROGER                                                          Lead Attorney
Middle Name:                                                           First Name:          VERNARD
Last Name:      BRADFORD                                               Middle Name: GRIMES
Suffix:                                                                Last Name:           SOLOMON
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              SOLOMON LAW CENTER
                                                                       Address 1:           103 E. HOUSTON
                                                                       Address 2:
                                                                       City:                MARSHALL
                                                                       State:       Texas                        Zip+4:   75670
                                                                       Telephone:           903.938.4555           ext.
                                                                       Fax:         903.938.5151
                                                                       Email:       vsolomon@swbell.net
                                                                       SBN:         18835000

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        STATE OF TEXAS                                                       Lead Attorney
Middle Name:                                                                    First Name:          COKE
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           SOLOMON
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed            District/County Attorney
Pro Se:                                                                             Retained                 Public Defender
                                                                                Firm Name:
                                                                                Address 1:
                                                                                Address 2:
                                                                                City:
                                                                                State:       Texas                       Zip+4:
                                                                                Telephone:                                  ext.
                                                                                Fax:
                                                                                Email:
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or   non-jury?
                                       Intoxication Offenses
or type of case):                                                               Date notice of appeal filed in trial court: November 5, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order:
Offense charged: DWI                                                            Punishment assessed: FOUR (4)

Date of offense:    MARCH 4, 2015                                                Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    71ST JUDICAL DISTRICT                                           Clerk's Record:
County: HARRISON                                                          Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            15-0152X                 Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested:
First Name:       BRAD                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        MORIN
Suffix:
Address 1:        200 W. HOUSTON
Address 2:
City:             MARSHALL
State:    Texas                      Zip + 4:
Telephone:        903.935.8407           ext.
Fax:      903.935.9963
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: SOON
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       TONYA
Middle Name:
Last Name:        MCFARLAND
Suffix:
Address 1:        200 W. HOUSTON
Address 2:
City:             MARSHALL
State:    Texas                      Zip + 4: 75670
Telephone:        903.923.4016           ext.     1073
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: 12/21/2015

                                                                                      State Bar No: 18835000
Printed Name:

Electronic Signature: VERNARD SOLOMON                                                 Name: VERNARD SOLOMON
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on December 21, 2015          .




Signature of counsel (or pro se party)                            Electronic Signature: Vernard Solomon
                                                                         (Optional)

                                                                  State Bar No.:      18835000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: 12/21/2015
Manner Served: Email
First Name:       Coke
Middle Name: Ward
Last Name:        Solomon
Suffix:
Law Firm Name: Harrisson County D.A.
Address 1:        200 W. Houston
Address 2:
City:             Marshall
State     Texas                     Zip+4: 75670

Telephone:        903.935.8408        ext.
Fax:
Email:




                                                     Page 5 of 5